DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 15 – 17, and 19 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 15, 17, 19, and 21 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160373743) (hereinafter Zhao) in view of Kim (US 2021/0176492) (hereinafter Kim).

Regarding claims 13, Zhao teaches an image decoding method performed by a decoding apparatus:
deriving an intra prediction mode for a current block (e.g. Fig. 21, element 850, and par. 402: describing that the system determines an intra prediction mode for a current block); 
deriving neighboring reference samples of the current block (e.g. pars. 162 – 166: describing that the system determines neighboring references samples of the current block based on the determined intra prediction mode); 
generating a prediction sample for the current block based on the intra prediction mode and the neighboring reference samples (e.g. pars. 162 – 166: describing that the system generates a prediction sample for the current block based on the determined neighboring reference samples and the intra prediction mode); and 
generating a reconstructed picture for the current block based on the prediction sample (e.g. Figs. 20 and 21, element 854, and pars. 162 – 166, and 402: depicting and describing that the system encodes/reconstructs the current block based on the generated prediction sample), 
wherein the intra prediction mode for the current block is a directional prediction mode (e.g. pars. 162-166: describing that the intra prediction mode is an angular prediction mode, wherein the angular prediction mode is the equivalent of the directional prediction mode), 
wherein based on a position indicated by a prediction direction of the directional prediction mode with regard to a position of the prediction sample buying a position of a fractional sample, the prediction sample is derived based on interpolation of specific neighboring reference samples neighboring the position of the fractional sample, wherein the specific neighboring reference samples are included in the neighboring reference samples (e.g. Fig. 5, and pars. 162 – 166: depicting and describing that the prediction sample is derived based on fractional sample generated by interpolating neighboring reference samples [L and R] adjacent to the current block identified by the intra prediction angular directional mode in order to generate a fractional sample between the neighboring reference samples, the neighboring reference samples including the specific reference samples),
wherein the interpolation of the specific neighboring reference sample sis performed based on a 4-tap interpolation filter (e.g. par. 171: describing that the interpolation filter used for the specific neighboring reference samples is a 4-tap Gaussian interpolation filter)
wherein a reconstructed sample value of the outer neighboring reference sample is used for the interpolation (Zhao, e.g. Figs. 3 and 5, and pars. 162 – 166: depicting and describing that the intra prediction angular mode includes modes 2 and 34, diagonal up and diagonal down, the angular modes 2 and 34 indicating a position of specific neighboring reference samples [L and R] in a column to the left or the row above the current block, the specific neighboring reference samples used in the interpolation).
Zhao does not explicitly teach:
wherein the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block.
Kim, however, teaches an image decoding method performed by a decoding apparatus:
wherein the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block (e.g. Figs. 11 and 12, and pars. 315 – 336: depicting and describing that the specific neighboring reference samples includes an outer neighboring reference sample located to a right of a position (2m-1, -1) or below a position (-1, 2n-1), where m is a width of the current block and n is a height of the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao by adding the teachings of Kim in order for the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block. One of ordinary skill in the art would be motivated to make such a modification because the modification allows a bottom left block and a top right block to be used as reference samples for the current block.

Turning to claim 15, Zhao and Kim teach all of the limitations of claim 13, as discussed above. Zhao further teaches:
wherein the 4-tap interpolation filter includes a Gaussian filter or a cubic filter (e.g. par. 171: describing that the interpolation filter used for the specific neighboring reference samples is a 4-tap Gaussian interpolation filter).

Regarding claim 22, Zhao and Kim teach all of the limitations of claim 13, as discussed above. Zhao does not explicitly teach:
wherein based on a position of a top-left sample position in the current block being (0,0), a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H).
Kim, however, teaches an image decoding method performed by a decoding apparatus:
wherein based on a position of a top-left sample position in the current block being (0,0), a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H) (e.g. Figs. 11 and 12, and pars. 315 – 336: depicting and describing that based on a top-left sample position in the current block being (0,0), a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H)).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao by adding the teachings of Kim in order for a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H). One of ordinary skill in the art would be motivated to make such a modification because the modification allows a bottom left block and a top right block to be used as reference samples for the current block.

Turning to claims 17 and 21, Zhao teaches an image encoding method performed by an encoding apparatus and a non-transitory computer-readable storage medium storing a bitstream generated by a method, the image encoding method comprising:
deriving an intra prediction mode for a current block (e.g. Fig. 21, element 850, and par. 402: describing that the system determines an intra prediction mode for a current block); 
deriving neighboring reference samples of the current block (e.g. pars. 162 – 166: describing that the system determines neighboring references samples of the current block based on the determined intra prediction mode); 
generating a prediction sample for the current block based on the intra prediction mode and the neighboring reference samples (e.g. pars. 162 – 166: describing that the system generates a prediction sample for the current block based on the determined neighboring reference samples and the intra prediction mode); 
generating information on the intra prediction mode and encoding the information on the intra prediction mode (e.g. Figs. 20, element 800, and pars. 162 – 166, and 402: depicting and describing that the system encodes generated information on the intra prediction mode), 
wherein the intra prediction mode for the current block is a directional prediction mode (e.g. pars. 162-166: describing that the intra prediction mode is an angular prediction mode, wherein the angular prediction mode is the equivalent of the directional prediction mode), 
wherein based on a position indicated by a prediction direction of the directional prediction mode with regard to a position of the prediction sample buying a position of a fractional sample, the prediction sample is derived based on interpolation of specific neighboring reference samples neighboring the position of the fractional sample, wherein the specific neighboring reference samples are included in the neighboring reference samples (e.g. Fig. 5, and pars. 162 – 166: depicting and describing that the prediction sample is derived based on fractional sample generated by interpolating neighboring reference samples [L and R] adjacent to the current block identified by the intra prediction angular directional mode in order to generate a fractional sample between the neighboring reference samples, the neighboring reference samples including the specific reference samples),
wherein the interpolation of the specific neighboring reference sample sis performed based on a 4-tap interpolation filter (e.g. par. 171: describing that the interpolation filter used for the specific neighboring reference samples is a 4-tap Gaussian interpolation filter)
wherein a reconstructed sample value of the outer neighboring reference sample is used for the interpolation (Zhao, e.g. Figs. 3 and 5, and pars. 162 – 166: depicting and describing that the intra prediction angular mode includes modes 2 and 34, diagonal up and diagonal down, the angular modes 2 and 34 indicating a position of specific neighboring reference samples [L and R] in a column to the left or the row above the current block, the specific neighboring reference samples used in the interpolation).
Zhao does not explicitly teach:
wherein the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block.
Kim, however, teaches an image decoding method performed by a decoding apparatus:
wherein the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block (e.g. Figs. 11 and 12, and pars. 315 – 336: depicting and describing that the specific neighboring reference samples includes an outer neighboring reference sample located to a right of a position (2m-1, -1) or below a position (-1, 2n-1), where m is a width of the current block and n is a height of the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao by adding the teachings of Kim in order for the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block. One of ordinary skill in the art would be motivated to make such a modification because the modification allows a bottom left block and a top right block to be used as reference samples for the current block.

Regarding claim 19, Zhao and Kim teach all of the limitations of claim 13, as discussed above. Zhao further teaches:
wherein the 4-tap interpolation filter includes a Gaussian filter or a cubic filter (e.g. par. 171: describing that the interpolation filter used for the specific neighboring reference samples is a 4-tap Gaussian interpolation filter).

Turning to claims 23 and 24, Zhao and Kim teach all of the limitations of claim 13, as discussed above. Zhao does not explicitly teach:
wherein based on a position of a top-left sample position in the current block being (0,0), a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H).
Kim, however, teaches an image decoding method performed by a decoding apparatus:
wherein based on a position of a top-left sample position in the current block being (0,0), a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H) (e.g. Figs. 11 and 12, and pars. 315 – 336: depicting and describing that based on a top-left sample position in the current block being (0,0), a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H)).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao by adding the teachings of Kim in order for a position of the outer neighboring reference sample is (2W, -1) or (-1, 2H). One of ordinary skill in the art would be motivated to make such a modification because the modification allows a bottom left block and a top right block to be used as reference samples for the current block.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160373743) (hereinafter Zhao) in view of Kim (US 2021/0176492) (hereinafter Kim) as applied to claims 13 and 17, respectively, above, and further in view of Ramasubramonian et al. (US 2020/0007870) (hereinafter Ramasubramonian).

Regarding claims 16 and 20, Zhao and Kim teach all of the limitations of claim 1, as discussed above. Zhao does not explicitly teach:
wherein, based on the neighboring reference samples forming a plurality of reference sample lines, the reconstructed sample value of the outer neighboring reference samples are derived based on reference sample line index information indicating any one of the plurality of reference sample lines.
Ramasubramonian, however, teaches an image decoding method:
wherein, if the neighboring reference samples form a plurality of reference sample lines, the values of the outer neighboring reference samples are derived based on reference sample line index information indicating any one of the plurality of reference sample lines (e.g. Fig. 5A and pars. 157 – 159, and 173: depicting and describing that neighboring references samples are from multiple reference sample lines, neighboring reference sample used for intra prediction derived based on an index indicating any one of the multiple reference lines used).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao by adding the teachings of Ramasubramonian in order for the neighboring references samples to be from a plurality of sample lines derived based on reference sample line index information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency (Ramasubramonian, e.g. par. 59: describing the desire to improve coding efficiency by using multiple reference lines).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487       

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487